DETAILED ACTION
Status of the Application
The following is a first non-Final Office Action. In response to restriction/election requirement in Examiner's communication of November 30, 2020, Applicant, on March 3, 2021, elected Invention I, claims 1-15, and canceled claims 16-20. Claims 1-15 are now pending in this application and have been rejected below. The Information Disclosure Statement (IDS) filed on January 31, 2019 has been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on March 3, 2021 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-15) recite “holding information regarding tasks to be performed for a plurality of objects in a facility and information regarding previous performance of past tasks by an associated individual, each associated individual one of a plurality of individuals associated with the facility, the tasks, and past tasks related to movement of objects in the facility; … determine a walking distance; … retrieving … a plurality of tasks for moving objects during a predefined time period, each task identifying at least a weight of an object and a start location and an end location for moving the object; assigning a first set of tasks for moving a first set of objects to the plurality of individuals based on a first set of predefined parameters, the first set of predefined parameters including at least a weight of each object and a walking distance to move each object between the start location and the end location; assigning to the plurality of individuals, following completion of the first set of tasks, a second set of tasks from the retrieved plurality of tasks, the second set of tasks for moving a second set of objects and based on a second set of predefined parameters, the second set of predefined parameters including at least the walking distance traveled as determined … and a weight carried for each of the plurality of individuals while completing the first set of tasks, a weight of each object in the second set of objects, and a walking distance to move each object in the second set of objects between the start location and the end location.”  Claims 1-15, in view of the claim limitations, are directed to the abstract idea of a gathering information regarding tasks to be performed, including weight and start and end location of the task, and previous tasks performed by individual persons, assigning a first set of tasks to individual persons based on the weight and the walking distance of the first tasks, and assigning a second set of tasks to individual persons based on the weight and working distance of the first and second tasks. 
As a whole, each of these limitations are directed to managing the personal human behavior by directing human persons to perform tasks based on the human behavior of previous tasks performed by the persons and walking; therefore the claims are directed to a certain method of organizing human activity. 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of a “system, comprising: one or more databases holding information,” “a plurality of sensors,” “from the one or more databases,” “an allocation engine executable on a computing device equipped with a processor, the allocation engine when executed,“ and “by a sensor of the plurality of sensors” in claim 1, “each sensor of the plurality of sensors” and “from one of the plurality of sensors” in claim 6, “receives and stores in the one or more databases” in claim 7, “a machine learning module that when executed by the computing device” in claim 8,  “[a] computer-implemented method,” “storing in one or more databases information,” “from the one or more databases by an allocation engine executable on a computing device equipped with a processor,” and “by a sensor” in claim 9, “from a sensor” in claim 13, “receiving and storing, by the allocation engine, in the one or more databases” in claim 14, and “by a machine learning module executed by the computing device” in claim 15, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Furthermore, with respect to the recited storing, holding, or retrieving from a database or determining or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Further, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Wanatabe, et al. (US 20180025460 A1) at [0062]-[0068], Elhawary, et al. (US 20170245806 A1) at [0060], [0063], [0218]-[0219] and Applicant’s specification at [0022]. Additionally, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Furthermore, with respect to the recited storing, holding, or retrieving from a database or determining or receiving from a sensor, while the remaining parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are sufficient to amount to significantly more than the abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 & 10-15 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-12, & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wanatabe, et al. (US 20180025460 A1), hereinafter Wanatabe.
Regarding claim 1, Wanatabe discloses a dynamic allocation system, comprising ([0007]): 
one or more databases holding information regarding tasks to be performed for a plurality of objects in a facility and information regarding previous performance of past tasks by an associated individual, each associated individual one of a plurality of individuals associated with the facility, the tasks, and past tasks related to movement of objects in the facility ([0074], the warehouse management system 102 has a work order management function 206 that saves a received receiving/shipping work order and manages the progress of the work with a database, [0122]-[0123], the system 102 acquires a history of work, calculates calories required to each kind of work using the history of work together with the data on the work environment, attributes of the workers, and attributes of the articles and the information on the productivity calculated from the history of work with the records of calories used in previous work, and after completion of entering and calculating the information, the system 102 saves the information to a database, [0042], wherein the work includes the worker (or picker) leaving a packing area, picking up articles from the compartments of the racks in a picking area with reference to a shipping work order list, and returning to the packing area with articles after completion of picking all necessary articles, and repeating this work); 
a plurality of sensors, wherein each sensor is configured to determine a walking distance ([0084]-[0085], the receiving system 111 transfers an article the designated space (Step 304), reads the location information such as a barcode provided in the space, and sends the location information uniquely identifying a space to the system 102 (Step 305), and updates the temporary ;
an allocation engine executable on a computing device equipped with a processor, the allocation engine when executed ([0007]):
retrieving, from the one or more databases, a plurality of tasks for moving objects during a predefined time period, each task identifying at least a weight of an object and a start location and an end location for moving the object (0096]-[0101], [0103], fig. 4, 410, the system determine whether to start storing work based on the calories to be used in sorting work as in fig. 11 by identifying articles already held in the temporary storage area and the destinations thereof based on the temporary storage area information 1020 and the cart information 1010 (i.e. start and end locations from the databases), [0128], [0136]-[0138], [0141]-[0142], [0149]-[0151], fig. 11, the calorie calculation function acquires (i.e. retrieves) the article attribute information 920, which includes article code 921 and a weight 926 (i.e. weight of object), work order information, and the temporary storage area information 1020, which includes a description 1022 of the cart occupying a space (i.e. start location), and the system determines the distance of the sorting work by identifying the shipping destinations of the articles contained in each cart and determines the layout of the article carts (i.e. start location) and shop carts (i.e. end location) so that the cart containing articles (i.e. start location) to be shipped will be placed near the shop cart (i.e. end location), [0074], he work order management function 206 saves a received receiving/shipping work order (to the HDD 108,) and manages the progress of the work with a database, [0123]-[0124], [0129], [0133], [0135], figs. 9A-C & 10A-C, the work environment information, the worker attribute information, the ; 
assigning a first set of tasks for moving a first set of objects to the plurality of individuals ([0092]-[0093], [0096]-[0102], [0105], fig. 4, 402, 410, in response to article receipt data (401), the system 102 receives the article receipt data (402) (i.e. first set of tasks), the workers available for the work on the day, and the system 102 determines whether the sorting work start conditions are satisfied, and if so, the system 102 sends a sorting work start instruction to the sorting system 121 (411) as in fig. 5 (i.e. assigning a first set of tasks to a plurality of individuals), does not assign the work to workers whose calories to remain are less than a predetermined value, and then returns to the loop of waiting for the next article receipt data (401) (i.e. second set of tasks)) based on a first set of predefined parameters, the first set of predefined parameters including at least a weight of each object and a walking distance to move each object between the start location and the end location ([0096]-[0101], [0103], [0105], fig. 4, 402, 410, the system 102 determines whether the sorting work start conditions are satisfied if the remaining energy (calories) available from the workers is sufficient for the calories to be used when the sorting work is performed on the articles in the temporary storage area (i.e. based on the object weight and the walking distance between start and end location), and determines if subtracting the calculated calories from the calories remaining in each worker (or after completion of the sorting work) satisfies a predetermined condition, such as less than a predetermined value, and does not assign the work to workers whose calories to remain are less than a predetermined value, [0142], [0149]-[0151], fig. 4, 410, fig. 11, 1110, total calories required to perform the work are calculated in (1110), wherein, in step 410, the calories used to sort the articles is based on cart information 1010, weights of the articles 920, and shipping destinations and the quantities of the articles in work order information, and the distance in the sorting work for the cart containing articles to be shipped to be placed near the shop cart (i.e. based on the object weight and the walking distance between start and end location), and compares the necessary calories estimated from the amount of the remaining work orders with the total calories remaining in the workers (Step 1113)); 
assigning to the plurality of individuals, following completion of the first set of tasks ([0102], [0111], fig. 4, 5, when (410) the sorting work start conditions are satisfied, the system 102 sends a sorting work start instruction (411) and returns to wait for the next article receipt data (401), wherein the functions to start sorting are described in fig. 5, which includes receipt of sorting work completion information (507), and after completion  (i.e. following completion of the first set of tasks), the system returns to waiting for the next sorting work start instruction (501) (i.e. assigning the second set of tasks)), a second set of tasks from the retrieved plurality of tasks, the second set of tasks for moving a second set of objects ([0092]-[0093], [0096]-[0102], [0105], fig. 4, 402, 410, the system 102 enters a standby mode for article receipt data, and in response to article receipt data (401), the system 102 receives the article receipt data (402) (i.e. second set of tasks), the workers available for the work on the day, and the system 102 determines whether the sorting work start conditions (i.e. for moving a second set of objects) are satisfied, and if so, the system 102 sends a sorting work start instruction to the sorting system 121 (411) as in fig. 5 (i.e. assigning a second set of tasks to a plurality of individuals), does not assign the work to workers whose calories to remain are less than a predetermined value, and then returns to the loop of waiting for the next article receipt data (401) (i.e. third set of tasks)) and based on a second set of predefined parameters, the second set of predefined parameters including at least the walking distance traveled as determined by a sensor of the plurality of sensors ([0084]-[0085], the location information on the received article in the temporary storage area are provided in barcodes retrieved with a barcode reader or a wireless tag (i.e. by a plurality of sensors)) and a weight carried for each of the plurality of individuals while completing the first set of tasks, a weight of each object in the second set of objects, and a walking distance to move each object in the second set of objects between the start location and the end location ([0096]-[0101], [0103], [0105], fig. 4, 402, 410, the system 102 determines whether the sorting work start conditions are satisfied if the remaining energy (calories) available from the workers (i.e. based on the first object weight and walking distance traveled between the start and end location) is sufficient for the calories to be used when the sorting work is performed on the articles in the temporary storage area (i.e. based on the second object weight and walking distance between start and end location), and determines if subtracting .
(Examiner notes that since the calories remaining for worker is updated based on the calories used to complete the work, which is determined based on the weight and distance of each sorting work, and the system determines workers to perform a new sorting work when the remaining calories are sufficient for the calories to used complete the new sorting work, each subsequent sorting work is assigned based on the weight and distance of the previously completed sorting works).
Regarding claim 2, Wanatabe discloses the system of claim 1 (as above), wherein the allocation engine when executed further: assigns a third set of tasks for moving a third set of objects to the plurality of individuals ([0092]-[0093], [0096]-[0102], [0105], fig. 4, 402, 410, the system 102 enters a standby mode for article receipt data, and in response to article receipt data (401), the system 102 receives the article receipt data (402) (i.e. third set of tasks), the workers available for the work on the day, and the system 102 determines whether the sorting work start conditions (i.e. for moving a third set of objects) are satisfied, and if so, the system 102 sends a sorting work start instruction to the sorting system 121 (411) as in fig. 5 (i.e. assigning a third set of tasks to a plurality of individuals), does not assign the work to workers whose calories to remain are less than a predetermined value, and then returns to the loop of waiting for the next article receipt data (401) (i.e. fourth set of tasks)) based on a third set of predefined parameters, the third set of predefined parameters including at least a walking distance traveled and a weight carried for each associated individual while completing the first set and the second set of tasks, a weight of each object in the third set of objects, and a walking distance to move each object in the third set of objects between the start location and the end location  ([0096]-[0101], [0103], [0105], fig. 4, 402, 410, the system 102 determines whether the sorting work start conditions are satisfied if the remaining energy (calories) available from the workers (i.e. based on the first and second object weight and walking distance traveled between the start and end) is sufficient for the calories to be used when the sorting work is performed on the articles in the temporary storage area (i.e. based on the third object weight and walking distance between start and end location), and determines if subtracting the calculated calories to be used  (i.e. based on the third object weight and walking distance between start and end location) from the calories remaining in each worker (i.e. based on the first and second object weight and walking distance between start and end location) satisfies a predetermined condition, such as less than a predetermined value, [0142], [0149]-[0151], fig. 4, 410, fig. 11, 1110, total calories required to perform the work are calculated in (1110), wherein, in step 410, the calories used to sort the articles is based on cart information 1010, weights of the articles 920, and shipping destinations and the quantities of the articles in work order information, and the distance in the sorting work for the cart containing articles to be shipped to be placed near .
Regarding claim 3, Wanatabe discloses the system of claim 1 (as above), wherein at least one of the first and second set of predefined parameters further include one or more of the following: travel time while performing a task, time since a previous task and height of a climb to retrieve or place an object ([0052]-[0054], the required calories are estimated from the weight m [kg] of the article, the lifting height h [m] (i.e. height), and the travel distance d [m], [0105], [01032], the system may output the names of the workers whose calories to remain after the sorting work are less than a predetermined value, and the worker with a value zero in the remaining calories 1006 cannot be assigned further work unless the worker recovers by taking rest (i.e. time since previous task), [00152], if the remaining calories are enough to process the remaining work orders, the calorie calculation function 208 selects the method of sorting that can be completed soonest, wherein the time required to complete the work can be obtained by simulation (i.e. travel time)).
Regarding claim 4, Wanatabe discloses the system of claim 1 (as above), further comprising a mobile computing device configured to display one or more tasks for an individual associated with the mobile computing device ([0162]-[0163], [0164]-[0165], figs. 14, 15, an example of a screen displayed on a tablet terminal to be carried by a sorting worker in doing sorting work, .
Regarding claim 5, Wanatabe discloses the system of claim 1 (as above), wherein at least one of the first and second set of predefined parameters includes one or more temperature zones ([0038], the invention calculates the energy successively used by work and assignment of the work considering the energy remaining in and available from each worker based on the attributes of the articles (for example, the size and the weight) and the work environment information (for example, the basic layout and the temperature)).
Regarding claim 7, Wanatabe discloses the system of claim 1 (as above), wherein the allocation engine when executed further: receives and stores in the one or more databases histories for the plurality of individuals, the histories including at least weights of objects previously moved by each individual of the plurality of individuals and walking distances traveled by each individual of the plurality of individuals for a predefined period, wherein the histories are used in determining at least one of the first and second sets of predefined parameters ([0121]-[0123], the system 102 requests the input information on the work environment, attributes of workers, and attributes of articles (801 to 803), acquires history of work (804), calculates calories required to each kind of work using the history of work together with the data on the work environment, attributes of the workers, and attributes of the articles, and compares the information on the productivity calculated from the history of work with the records of calories used in previous work to yield relational expressions between calories used by individual workers and the productivity (805), and then after completion of entering and calculating the information above, the warehouse management system 102 saves the information to a database, e.g., stored in the HDD 108 (806), [0052]-[0054], the required calories are estimated from the weight m [kg] of the article, the lifting height h [m], and the travel distance d [m]).
Regarding claims 9-12 & 14, these claims are substantially similar to claims 1-3, 5 & 7, respectively, and are, therefore, rejected on the same basis as claims 1-3, 5 & 7. While claims 9-12 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe, et al. (US 20180025460 A1), hereinafter Wanatabe in view of Elhawary, et al. (US 20170245806 A1), hereinafter Elhawary.
Regarding claim 6, Wanatabe discloses the system of claim 5 (as above). Further, while Wanatabe discloses further comprising: each sensor of the plurality of sensors further configured to identify a location of an associated individual ([0084]-[0085], the receiving system 111 transfers an article the designated space (Step 304), reads the location information such as a barcode provided in the space, and sends the location information uniquely identifying a space to the system 102 (Step 305) (i.e. a plurality of sensors identifying the location of the individual at the space), [0118], when a sorting worker comes to a sorting work area and makes the sorting system 121 recognize the worker's ID, and the condition start sorting work is satisfied  (i.e. a plurality of sensors identifying the location of the individual at the sorting work area)), wherein at least one of the first and second set of predefined parameters includes … an associated individual in the one or more temperature zones, the time determined using location information received from one of the plurality of sensors to establish a presence of the associated individual in the one or more temperature zones ([0038], the invention calculates the energy successively used by work and assignment of the work considering the energy remaining in and available from each worker based on the work environment information (for example, the basic layout and the temperature)), Wanatabe does not expressly disclose the remaining following limitations, which however, are taught by further teachings in Elhawary.
Elhawary teaches further comprising: each sensor of the plurality of sensors further configured to identify a location of an associated individual, wherein at least one of the first and second set of predefined parameters includes a time spent ([0056], [0063], [0135], each user were a sensor device 190 includes a module for determining location of workers, wherein the sensor device 190 is used to time stamp confirming the time period for which the user is within a work zone, while a user is at work, location can be used to assist in determining an activity performed (i.e. time spent by individual in the zone)) by an associated individual in the one or more temperature zones, the time determined using location information received from one of the plurality of sensors to establish a presence of the associated individual in the one or more temperature zones ([0149], [0165], the method receives a first signal of a physical activity (6010) from the wearable device 4010 including sensor 190 device and a signal from the environmental sensor (6020) providing environmental data, such as temperature level for the user's location  (i.e. in the temperature zone), and then the method calculates measurements (6030) of the first signal for a time period (i.e. time spent by individual in the temperature zone) corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data (i.e. in the temperature zone), compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold, [0035]-[0036], [0151]-[0152], the system ensures the safety of workers comprising a first wearable device having a communication interface, wherein a machine may communicate with the wearable device in order to determine the activity and if any safety equipment should be required for the user, wherein multiple environmental sensors distributed throughout a work environment in order to monitor various environmental data, temperature, and the wearable device 4010 may retrieve data from a local environmental sensor when the user is within range of the individual environmental sensors (i.e. identify a location)).
Wanatabe and Elhawary are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in Wanatabe the ability to include a plurality of sensors identifying a location of an associated individual and at least one of the first and second set of predefined parameters to include a time spent by an associated individual in the one or more temperature zones determined using location 
Regarding claim 13, the claim are substantially similar to claim 6, respectively, and is, therefore, rejected on the same basis as claim 6. While claim 13 is directed toward a computer-implemented method, Wanatabe discloses a method as claimed. [0006]-[0007], [0091], [0106], fig. 4, 5.
Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe, et al. (US 20180025460 A1), hereinafter Wanatabe in view of Chang, et al. (US 20170344919 A1), hereinafter Chang.
Regarding claim 8, Wanatabe discloses the system of claim 5 (as above). Further, while Wanatabe discloses further comprising: … when executed by the computing device tests at least one predefined parameter in the first and second sets of predefined parameters to identify one or more optimal parameters for one or more tasks, wherein one or more optimal parameters are used to assign tasks ([00152], if the remaining calories are enough to process the remaining work orders (i.e. optimum calorie parameter), the calorie calculation function 208 selects the method of sorting that can be completed soonest (i.e. optimum time parameter), [0052]-[0054], the required calories are estimated from the weight m [kg] of the article, the lifting height h [m] (i.e. height), and the travel distance d (i.e. optimum weight, height, distance)), Wanatabe does not expressly disclose the remaining following limitations, which however, are taught by further teachings in Chang.
a machine learning module that when executed by the computing device tests at least one predefined parameter in the first and second sets of predefined parameters to identify one or more optimal parameters for one or more tasks, wherein one or more optimal parameters are used to assign tasks ([0113], [0137], [0143], the system processes the kinematic activity and task properties to include identifying ergonomic patterns across multiple tasks based on location, task attributes, worker attributes, and/or other aspects in real-time and feedback can be provided, and the processing can include any suitable machine learning is applied to generate ergonomic models, [0041], [0135], [0138], [0141], wherein applying the ergonomic model uses the ergonomic history to transform or alter the ergonomics, tasks, or environment by altering the way that work task is generated or assigned, such as assigning a manually intensive job to a rested worker rather than a tired worker (i.e. optimal fatigue and productivity parameters), wherein the ergonomic model is used to generate and assign work to satisfy objectives such as limiting work, balancing fatigue levels, preventing injuries, minimizing risk, maximizing productivity (i.e. optimal parameters)).
Wanatabe and Chang are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in Wanatabe the ability to include a machine learning module executed by a computing device tests parameters to identify one or more optimal parameters for one or more tasks to assign tasks, as taught by Chang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a machine learning module executed by a computing device testing parameters to identify one or more optimal parameters for one or more tasks to assign tasks, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Wanatabe with the aforementioned teachings of Chang in order to produce the added benefit of improving and altering the ergonomic performance of a workforce, reducing ergonomic related risk for workers, balancing fatigue levels, preventing injuries, minimizing risk, maximizing productivity. [0046], [0116], [0141].
Regarding claim 15, the claim are substantially similar to claim 8, respectively, and is, therefore, rejected on the same basis as claim 8. While claim 15 is directed toward a computer-implemented method, Wanatabe discloses a method as claimed. [0006]-[0007], [0091], [0106], fig. 4, 5.

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grabovski, et al. (US 20140136255 A1) disclosing a system that assigns picking tasks to pickers, and when a picker signals completion of an assigned task, the next discrete task in the queue that matches appropriately the picker's skills and/or availability is pulled from the queue and assigned to the picker; and
Bolton, et al. (US 10198707 B1) disclosing a system that assigns deliveries to couriers based on walking distance and weight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623